Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seo (US 20140283746).
 	Regarding claim 1. Seo teaches in fig. 1-3 a semiconductor processing system comprising: a pedestal (substrate support 210 [39]) configured to support a semiconductor substrate (the substrate is intended use, MPEP 2114/2115 and can be exchanged), the pedestal operable as a first plasma-generating electrode (acts as a lower electrode [50] of a capacitive coupled plasma generating electrode pair which is capable of generating an intermediate plasma w/an opposite hot electrode as can be seen in fig. 3); a lid plate (top plate of chamber 100 covering over the reactor space, fig. 1) defining a radial volume (there is at least space or subspaces inside reactor 100, which has at least a radial/horizontal dimension from center); a faceplate (showerhead body 410 [36]) supported with the lid plate (it is held/supported together with the top wall by the side walls of 100, fig. 1-3), the faceplate operable as a second plasma- generating electrode (in figs. 1-3, 410 is either grounded or hot, as part of a capacitive coupled plasma generating electrode pair), wherein a plasma processing region is defined between the pedestal and the faceplate within the radial volume defined by the lid plate (there is at least plasma region R between 210 and 410 and is within the overall radial volume defined by the lid and is also partially defined/partitioned by 410, fig. 3), and wherein the faceplate defines a plurality of first apertures (it is noted the apertures can be arbitrarily defined on the f-plate; hence only the 4 center most apertures in the horizontal cross-section view of 410 are considered, fig. 3, 4 center holes opening to 430); and a showerhead (second body that is perforated for gas passage, 420 [36] and includes lower parts of tubes 430 inserted fig. 3) positioned between the faceplate and the pedestal (420 between 410 and 210 fig. 3), wherein the showerhead defines a plurality of second apertures (only the througholes 440a in 420 shown in the cross section fig. 3, i.e. total of 10) comprising a greater number of apertures than the plurality of first apertures (10 in 420 vs 4 in 410).
 	Regarding claim 2. Seo teaches the semiconductor processing system of claim 1, wherein the showerhead comprises a dielectric material (420 includes sections of 433 inserted, thus comprises at least the dielectric/insulating material such as pyrex [44]).
 	Regarding claim 3. Seo teaches the semiconductor processing system of claim 1, wherein the showerhead defines at least twice as many apertures as the faceplate (as discussed, 10 vs 4).
 	Regarding claim 4. Seo teaches the semiconductor processing system of claim 1, wherein each aperture of the plurality of second apertures is offset from each aperture of the plurality of first apertures (fig. 3, the holes 10 are horizontally offset from all 430 including the center 4 in 410).
 	Regarding claim 5. Seo teaches the semiconductor processing system of claim 4, wherein a first subset of apertures of the plurality of second apertures is characterized by a similar aperture pattern as the plurality of first apertures (all the 440a, including potential subsets are similar shaped/pattern as they are vertical passages fig. 3), and wherein each aperture of the first subset of apertures is offset from an associated aperture of the plurality of first apertures along an angle from a central axis through the showerhead (all the 440a, including potential subsets are horizontally offset from each of the said central 430 in 410, i.e. along the 180 and 0 deg angle from the imaginary central line thru 420, fig. 3).
 	Regarding claim 7. Seo teaches the semiconductor processing system of claim 1, further comprising an annular liner positioned within the radial volume defined by the lid plate (since the reactor is cylindrical as can be seen in the shapes of the liners in other embodiments, figs. 8-9; there is at least at top liner 110a, fig. 1-3 with small center hole and located in the process space beneath said lid), wherein the annular liner is characterized by a first surface (bottom face of 110a fig. 1-3) facing the showerhead (faces down towards 420 figs. 1-3) and a second surface (top of 110a) opposite the first surface (fig. 1-3, top is opposite bottom).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180337024) in view of Kasai (US 20090178614).
 	Regarding claim 12. Tan teaches in fig. 4, 2a a semiconductor processing system comprising: a lid plate (the thick plate section with at least a hole and on which the lid spacer 490 is seated, figs. 4, 2a and forms an upper mid-section of the chamber, fig. 2a, commensurate w/ applicant’s 205 in fig. 3) at least partially defining a radial volume for plasma processing (defines a process space inside said chamber, fig. 2a w plasma 265 and at least w/radial/horizontal dimension); a spacer (lid spacer 490 [56]) seated on the lid plate (as disc, fig. 2a, 4) and at least partially extending within the radial volume (the inverted L shaped 490 extends at least inwards into the process space from the lid plate, fig. 2a, 4, commensurate w applicant fig. 3), the spacer characterized by a first surface and a second surface opposite the first surface (top and lower surfaces of the inverted L shape 490), the spacer seated on the lid plate along the second surface of the spacer (490 inverted L’s short section’s lower surface is seated on top of the lid fig 4 2a); a faceplate (216/480 lower plate or ion suppressor [34 42]) seated on the first surface of the spacer (top surface of said spacer, figs 4, 2a) and at least partially defining the radial volume from above (figs. 4, 2a said faceplates cover/separate said process space at a top location), the faceplate defining a plurality of first apertures (fig. 2a for 216, [42] 480); and a gasbox (450 [56] and also similar top box like structure/unlabeled that includes central channel 205 and between 203 and 217 in fig. 2a), wherein the faceplate is disposed between the gasbox and the spacer (figs. 4, 2a showing said f-plate between said spacer/gbox), wherein the gasbox defines a central aperture (fig. 4 2a they all have cent channel), and wherein the gasbox defines a first channel within a first surface of the gasbox (such as trenches 605 [66] fig 6, fig. 4) but does not teach a heater disposed within the first channel however Kasai teaches in figs. 3, 4 a heater (heater 18 [71]) disposed within the first channel (in channel in a plate enclosing a gas box/showerhead, fig. 4) it would be obvious to those skilled in art at time of invention to modify Tan to be able to control the temperature of the showerhead including via heating [11].
 	Regarding claim 13. Tan in view of Kasai teaches the semiconductor processing system of claim 12, further comprising a cover plate (fplate 470 [56]) extending across the first channel defined within the first surface of the gasbox (fig. 6, extends across and covers the bottom of the trench in the lower surface of the box 450).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180337024) and Kasai (US 20090178614) and further in view of Samir (US 20180337057).
 	Regarding claim 14. Tan and Kasai teaches the semiconductor processing system of claim 13, wherein the gasbox further defines: a second channel (trench 605b) within the first surface of the gasbox (lower surfaceof 450) radially inward of the first channel (horizontally inward of 605a), but does not teach  a third channel within the first surface of the gasbox radially outward of the first channel, however Samir teaches in fig. 4 a third channel within the first surface of the gasbox radially outward of the first channel 439a-c [54] including 439c which is most outward and it would have been obvious to those skilled in the art at invention time to modify Tan with third trench/as duplicate in order to increase sealing [54];, wherein the semiconductor processing system further comprises: a first gasket disposed within the second channel within the first surface of the gasbox, and a second gasket disposed within the third channel within the first surface of the gasbox (elastomeric elements in the said trenches [66]), wherein the cover plate forms a seal between the first gasket and the second gasket (fig. 6, [66] the gaskets provide sealing hence the space between them would also be sealed).

Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed limitations of claim 15 was not found in or suggested by the art. Specifically, the cited prior art of record does not teach or fairly suggest at least a first lid stack seated on the lid plate and axially aligned with the first radial volume; a first RF match, wherein the first lid stack is disposed between the lid plate and the first RF match; a second lid stack seated on the lid plate and axially aligned with the second radial volume, wherein the first lid stack comprises a first gasbox defining a central aperture, and wherein the second lid stack comprises a second gasbox defining a central aperture; a first outlet manifold positioned on the first gasbox along a first surface of the first outlet manifold, wherein the first outlet manifold defines a central aperture extending partially through the first outlet manifold from the first surface of the first outlet manifold towards a second surface of the first outlet manifold opposite the first surface of the first outlet manifold, wherein the central aperture of the first outlet manifold provides fluid access to the central aperture of the first gasbox; a first conductive pin electrically coupling the first RF match with the first outlet manifold; a second outlet manifold positioned on the second gasbox along a first surface of the second outlet manifold, wherein the second outlet manifold defines a central aperture extending partially through the second outlet manifold from the first surface of the second outlet manifold towards a second surface of the second outlet manifold opposite the first surface of the first outlet manifold, wherein the central aperture of the second outlet manifold provides fluid access to the central aperture of the second gasbox; a second RF match, wherein the second lid stack is disposed between the lid plate and the second RF match; and a second conductive pin electrically coupling the second RF match with the second outlet manifold. The closest art of record is considered to be Tan (US 20180337024); while Tan does teach a gasbox, Tan does not teach or suggest at least a second gasbox, in addition to the elements cited above and as recited in claim 15 and upon which claims 16-20 are dependent. Furthermore, the prior art of record does not teach or suggest a semiconductor processing system, in combination with the intervening subject matter of claims 1, 7, wherein the annular liner defines a protrusion extending about an exterior surface of the annular liner, and wherein the protrusion is recessed from the first surface of the annular liner and defines a first ledge facing the first surface of the annular liner and a second ledge facing the second surface of the annular liner, as cited in claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive. The applicant argues that a person of skill in the art would not consider first body 410 to be equivalent to the claimed faceplate or second body 420 to be equivalent to the claimed showerhead regarding claim 1. In particular, Seo explicitly discloses that both body portions make up the second showerhead 400. Thus, a person of skill in the art would interpret 400 as being one complete showerhead and would not break the showerhead into separate components and consider each separate component a different showerhead. If anything, a person of skill in the art would interpret first showerhead 300 as being similar to the claimed faceplate, while second showerhead is more similar to the claimed showerhead. The argument was considered but was not found persuasive. While the applicant dismisses Seo’s teachings on reading on the claimed elements simply because Seo uses the term “showerhead”, the dismissal does not consider Seo’s teachings and the structures as a whole, MPEP 2141. In other words, the prior must be considered as a whole, including all the structural elements and sub-elements in the drawings and descriptions that can read on the claimed limitations from a structural perspective. Simply dismissing the prior art because of labeling is not considering the prior art as a whole. Also, the applicant arbitrarily corresponds Seo’s showerhead 300 to his faceplate (different labels) which appears to contradict his corresponding 400 to his showerhead (same showerhead labels). Regardless, Seo’s 410 is an upper perforated gas passing plate that directly faces 420, a lower perforated gas passing plate facing the processing space, fully commensurate w applicant’s perforated faceplate 330 facing perforated plate showerhead 325 fig. 5 that passes gas into the processing space below. The applicant also argues that the reference fails to disclose that the "the showerhead defines a plurality of second apertures comprising a greater number of apertures than the plurality of first apertures" as presently claimed. The text of the reference is entirely silent as to the relative number of holes formed through the first body 410 and the second body 420. Additionally, there is no disclosure within Seo that indicates that only a subset (e.g., 4) of the holes opening to 430 may be selected. The only disclosure related to the relative number of holes is provided in the figures. As illustrated, Seo's second showerhead includes more first apertures (11) that open to 430 than second apertures 440a (10). This is the opposite of what is claimed. As such, the reference fails to anticipate this feature. The argument was considered but was not found persuasive. There is no claim requirement of the total apertures in a certain structure for use as comparison, but rather "the showerhead defines a plurality of second apertures comprising a greater number of apertures than the plurality of first apertures". In other words, the “first” and “second” apertures are just two arbitrary groups/pluralities of apertures and do not specify additional details, such as if they the total apertures, other than they are defined in the respective faceplate and showerhead. Therefore, the two groupings of apertures in the respective 410 and 430 at least in the cross-sectional view shown in the figures discussed in the rejection read on the limitation. There is also nothing that precludes the usage of subset of apertures as they can also be grouped. Regarding the argument that “as the first body 410 and second body 420 form a single showerhead, the designs of the bodies are tied together. Thus, a change in aperture layout in one body would result in a corresponding change to the other body.” It appears that the argument is responding to potential assertions of design choice, which is related to matters of obviousness, see MPEP 2144.04. Since the rejection was made under 35 USC 102, this does not apply here since obviousness is under 35 USC 103. Since the arguments of claims 2-5, 7 depend on those to claim 1, the responses also apply here. Regarding arguments to the 35 USC 112 rejections, the amendments address the issues and those rejections are withdrawn. Claim 12 has been newly amended and the previous grounds of rejection are withdrawn, replaced with new grounds as necessitated by amendment. Since the arguments of claims 13, 14 depend on those to claim 12, the response to claim 12 also apply here. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUECHUAN YU/             Primary Examiner, Art Unit 1718